Opinión disidente emitida por el
Juez Asociado Señor Ortiz.
Hoy este Tribunal ha dado final a la legítima expectativa de los candidatos Granados Navedo y Acevedo Pérez, y a sus partidarios, de que se decida pronta y efectivamente la con-troversia sobre el resultado legal, verídico y justo de las pa-sadas elecciones para Alcalde de nuestra Ciudad Capital.
Ello es así porque al revocar nuevamente al tribunal de instancia se ha desnaturalizado y complicado el proceso de tal manera que será virtualmente imposible poder resol-verlo, si es que así puede hacerse, dentro de este cuatrienio.
Todo esto se hubiera evitado si el tribunal de instancia y este Tribunal se hubieran limitado a cumplir con el mandato que emitiéramos en Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989).
No vemos cómo podemos vislumbrar un resultado dis--tinto. El Tribunal hace un injerto de figuras procesales ajenas al procedimiento especial de impugnación. Se incor-poran la Regla 71 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y las Guías propuestas para dirigir la fase del descubrí-*705miento de prueba en casos complejos de mayo de 1988(1) se adoptan procedimientos especialísimos para emplazar y no-tificar a partes con interés(2) se eliminan o acortan los tér-minos para comparecer y acogerse al procedimiento de des-cubrimiento de prueba. La decisión permite o propicia limi-tar o variar el derecho de las partes acumuladas a una parti-cipación íntegra y efectiva en la vista en su fondo.(3) Hemos creado una incertidumbre sobre si éstas son partes deman-dantes, demandadas, terceros demandados o un híbrido, lo • que afectará la determinación en cuanto al orden de presen-tación y al peso de la prueba. ¿Quién establece y quién niega, por ejemplo, el derecho al voto? ¿Los electores acumulados como partes? ¿Los candidatos? ¿Los Comisionados Electo-rales? ¿La Comisión Estatal de Elecciones? Hemos cam-biado drásticamente la posición procesal de la Comisión Es-tatal de Elecciones y de su Presidente.(4) Además, hay una imprecisión sobre el derecho constitucional de los electores acumulados a una efectiva asistencia de abogado(5) sobre *706quién sufragará las costas y honorarios de abogado de esos electores en caso de prevalecer y, peor aún, sobre cuál es su responsabilidad para el pago de costas y de honorarios bajo la Regla 44 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en el caso contrario de que no prevalezcan en su reclamo de que la Comisión Estatal de Elecciones anuló su derecho al sufragio.
Esto sólo es parte del cuadro de complicaciones innecesa-rias. Ante la amalgama de partes y remedios, no puede afir-marse que “lo que está hoy ante el Tribunal es una sencilla cuestión procesal discrecional que, aunque presente alguna complejidad en su implantación, no deja de ser sólo una cues-tión técnica procesal”. Opinión concurrente y de conformi-dad, pág. 616. La propia opinión del Tribunal reconoce que el caso se ha tornado tan complejo que se requiere la utilización de la Regla 71 de Procedimiento Civil, supra, de las guías aplicables a casos complejos y de la inventiva del magistrado de instancia para poder hacerlo manejable.
El Tribunal no se ha limitado a desnaturalizar el proceso de impugnación, en el cual las únicas partes son los candi-datos afectados —Granados v. Rodríguez Estrada I, supra— sino que ha creado un monstruo procesal incapaz de ser regulado. Se incurre en un error igual de grave al no emitir directrices específicas, viables y conducentes a un proceso rápido y efectivo para llegar a un resultado compatible con la preocupación de todos, a saber, que se cumpla con el mandato del pueblo.(6)
*707Ante estos y otros problemas elaborados en otras opi-niones disidentes,(7) aunque estamos de acuerdo con la deci-sión del Tribunal de revocar la decisión recurrida, disen-timos de los fundamentos y de los resultados que se adoptan hoy.
El suscribiente limitaría la razón de ser para expedir el auto y dejaría sin efecto la orden recurrida. El tribunal a quo incidió al adoptar el mecanismo de la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y al ordenar la notificación a los electores afectados. El presente caso es una impugna-ción del resultado de una elección. Las acciones indepen-dientes y separadas que tienen disponibles los electores son para que se les reconozca su capacidad para votar y que se les adjudique su voto.(8) El Tribunal puede conceder un re-medio completo a quienes estén legitimados, según la ley, para participar en el litigio.
Legitimar la participación de terceros mediante el meca-nismo de la acumulación de partes no sólo violenta las dispo-siciones substantivas y procesales de la ley especial que go-*708bierna el caso, sino que es un modo de abrir, en cuanto a incidentes procesales se refiere, la caja de Pandora.(9)

(1) Sin que le demos directrices específicas al tribunal de instancia sobre cuáles son aplicables.


(2) La expresión citada de Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986), no autoriza esta variación. Lo importante es que se debe dar cumplimiento estricto a las disposiciones estatutarias para adquirir jurisdicción sobre las personas. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1983, Vol. II, Cap. II, págs. 32 y 40. Su adulteración es una flagrante violación al trato justo. Pagán v. Rivera Burgos, 113 D.P.R. 750 (1983). En este caso, las circunstancias individuales de los electores que se pretenden acumular no autorizan que se utilicen otros medios para emplazar.


(3) Partimos de la premisa evidente de que, al recibir el mandato, el magis-trado deberá dejar sin efecto lo actuado y reinieiar el proceso a menos que las partes, los originales y los acumulados, estipulen lo contrario.


(4) De partes nominales, se han convertido en terceros-demandantes con la obligación de emplazar y notificar a unos terceros, cuya identidad puede depen-der de cómo el demandante enmiende su demanda.


(5) No sabemos cómo se afectará el sistema de notificación de órdenes, es-critos de las partes y comunicación entre el juez y los abogados que se ha utili-zado hasta el presente. ¿Se obligará a los abogados de los electores individuales a comprar o a arrendar equipos de fax, de comunicación telefónica para llamadas *706de conferencia, computadoras, etc.? En caso afirmativo, ¿quién paga esos gastos? Si el elector es indigente, ¿pierde su derecho a ser parte al no poder participar efectivamente en el proceso? Tampoco sabemos si al ser utilizados como testigos de Granados Navedo, de Acevedo Pérez o de la Comisión Estatal de Elecciones serán considerados como testigos de dichas partes, testigos hostiles a dicha parte o testigos de las partes contrarias.


(6) Esta ausencia de guías, directrices y órdenes irremediablemente ocasio-nará una serie de recursos adicionales para revisar las órdenes que vendrá obli-gado a emitir el tribunal. Es probable que por falta de directrices adecuadas sigamos revocando al ilustrado magistrado.


(9) A los fines de este disenso es innecesario discutir si el uso de la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es incongruente con lo resuelto el 22 de junio de 1989. Basta expresar que el remedio es improcedente e innecesario. Por lo demás, reiteramos y ratificamos todos y cada uno de los fundamentos en apoyo de la decisión original.


(7) Tales como el reconocer innecesariamente por primera vez que la Comi-sión Estatal de Elecciones violó los derechos electorales de los electores que se acumularán en este pleito, al no notificarles que sus votos habían sido anulados. Es obvio que, aunque se afirme lo contrario, este es el único fundamento para exigirle a la Comisión Estatal de Elecciones, o sea, al Estado, emplazar y sufra-gar los gastos de notificación a estos electores. Véase, sobre este aspecto, la opi-nión de 22 de junio de 1989, donde resolvimos que:
“No hay que devolver el caso a la Comisión Estatal para que inicie un proce-dimiento de notificación, vista y decisión en los mil doscientos (1,200) casos indivi-duales. Los derechos se dilucidarán en el tribunal donde las partes deben establecer, por la preponderancia de la prueba, la capacidad de los electores para votar y que las decisiones de no adjudicar estos votos fueron erróneas.” Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 31 (1989).


(8) Que incluye a los electores que favorecieron a la señora Corrada del Río. Éstos no tienen un propósito común con los candidatos Granados Navedo y Acevedo Pérez. A tenor con la decisión de hoy, éstos también serán acumulados como partes.